Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-1-2004

Barker v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 02-3927




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Barker v. Atty Gen USA" (2004). 2004 Decisions. Paper 294.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/294


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     IN THE UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ____________

                                        No. 02-3927
                                       ____________

                                   SANDRA BARKER,
                                          Petitioner

                                               v.

                            John Ashcroft, Attorney General of
                                    the United States,
                                             Respondent
                                      ____________

        On Petition for Review of an Order of the Board of Immigration Appeals
                                INS No. A23 913 939
                                    ____________

            Submitted Under Third Circuit LAR 34.1(a) December 16, 2003

                 Before: ROTH, M cKEE, and ROSENN, Circuit Judges


                                        ____________

                                           ORDER
                                        ____________

       The opinion in this case will now be designated for publication.

                                               BY THE COURT:



                                               /s/ Max Rosenn
                                               Circuit Judge


Dated: September 1, 2004